COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-317-CV
 
LORETTA
MAY GIBSON AND IRVING HOLDINGS, INC.            APPELLANTS
 
                                                   V.
 
GAYLA STULTS, INDIVIDUALLY AND AS                                APPELLEES
REPRESENTATIVE OF THE
ESTATE OF LOYD 
TIMOTHY STULTS, DECEASED,
SEASON 
TIFFANY STULTS WARE, LANE
TIMOTHY STULTS, 
AND MATTIE JEAN STULTS
HALL; AND 
ERNESTINE SANDOVAL SOLES,
RICKY SOTO, 
MARY SOTO, SUZANNE
SESSUMS, 
AND JOSIE SOTO‑CASTILLO,
ALL HEIRS AND 
BENEFICIARIES OF THE
ESTATE OF MARY 
ALEMAN, DECEASED
 
                                               ----------
           FROM
THE  236TH DISTRICT COURT OF TARRANT
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
 




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON,
J.  
 
DELIVERED:  January 22, 2009  




[1]See Tex. R. App. P. 47.4.